DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, received on 18 December 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 18, Claim 18 is unclear for reciting “the determining” because “the determining” may refer to the determining step of Claim 18 or the determining step from Claim 13.  Examiner is unable to determine which determining step was Applicant’s intent; thus for the purpose of examination, the limitation will not be treated.
Regarding Claim 19, Claim 19 is rejected for depending upon rejected Claim 18.
Claims 5 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 5 and Claim 11, said claims are unclear for reciting “the resources” because Examiner is unable to determine whether “the resources” refers to “resources” of the previous limitations or “the indicated resources” of Claim 1 and Claim 7.  For the purpose of examination, the “resources” will be interpreted as either the resources of Claim 1 and Claim 7 or the resources of Claim 5 and Claim 11.
Regarding Claim 12, Claim 12 is rejected for depending upon rejected Claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Deogun et al. (US 20210259027 A1; hereinafter referred to as “Deogun”) in view of Hwang et al. (US 20190223157 A1; hereinafter referred to as “Hwang”).
Regarding Claim 1, Deogun discloses a method for wireless communications at a user equipment (UE), comprising: 
receiving a random access configuration for the UE, the random access configuration (¶84-85, Deogun discloses receiving, by a user equipment (UE) from a base station, system information where the system information comprising System Frame Number (SFN)) indicating resources for the UE to use to transmit a random access preamble (¶137-140, Deogun discloses the system information indicates the periodicity of PRACH resources) and indicating a random access response window (¶84-85, Deogun discloses the system information indicates time occasions or frequency resources used to transmit random access responses to the UE); 
determining a random access radio network temporary identifier based at least in part on the indicated resources (¶123 & ¶146-150, Deogun discloses determining a random access radio network temporary identifier (RA-RNTI) based upon system information number and/or a time duration number where the UE performs a PRACH transmission); 
transmitting, using the indicated resources, the random access preamble indicating the determined random access radio network temporary identifier (¶125 & Fig. 3 (302), Deogun discloses transmitting, by the UE to the BS, a random access preamble); and 
receiving a downlink control information based at least in part on transmitting the random access preamble (¶168 & Fig. 6 (608->614), Deogun discloses receiving, by the UE, a Physical Downlink Control Channel (PDCCH) in response to the transmission of a preamble).
However, Deogun does not disclose the downlink control information indicating a segment of the random access response window corresponding to the random access radio network temporary identifier.
Hwang teaches the downlink control information indicating a segment of the random access response window corresponding to the random access radio network temporary identifier (¶259, Hwang teaches that the PDCCH may include a random access temporary network identifier that can be used to identify a resource of each preamble through which a PDCCH was transmitted).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hwang by requiring that the downlink control information indicating a segment of the random access response window corresponding to the random access radio network temporary identifier as taught by Hwang because latency is reduced by selecting a random access resource which is most suitable for the UE (Hwang, ¶18).
Regarding Claim 6, Deogun in view of Hwang discloses the method of claim 1.
Deogun further discloses a duration of the segment is less than a duration of a system frame (¶161, Deogun discloses that the random access response window is at least 10 milliseconds).
Regarding Claim 7, Deogun discloses a method for wireless communications at a base station, comprising: 
configuring a random access configuration (¶84-85, Deogun discloses generating, by a base station, system information where the system information) to indicate resources for a random access preamble (¶137-140, Deogun discloses the system information indicates the periodicity of PRACH resources) and to indicate a random access response window (¶84-85, Deogun discloses the system information indicates time occasions or frequency resources used to transmit random access responses to the UE); 
broadcasting the random access configuration (¶84-85, Deogun discloses broadcasting, by the base station, system information); 
receiving a random access preamble (¶125 & Fig. 3 (302), Deogun discloses receiving, by the BS from the UE, a random access preamble), the random access preamble indicating a random access radio network temporary identifier that is based at least in part on the random access configuration and on the indicated resources (¶123 & ¶146-150, Deogun discloses determining a random access radio network temporary identifier (RA-RNTI) based upon system information number and/or a time duration number where the UE performs a PRACH transmission); and 
transmitting a downlink control information based at least in part on receiving the random access preamble (¶168 & Fig. 6 (608->614), Deogun discloses transmitting, by the BS to the UE, a Physical Downlink Control Channel (PDCCH) in response to the transmission of a preamble).
However, Deogun does not explicitly disclose the downlink control information indicating a segment of the random access response window corresponding to the random access radio network temporary identifier.
Hwang teaches the downlink control information indicating a segment of the random access response window corresponding to the random access radio network temporary identifier (¶259, Hwang teaches that the PDCCH may include a random access temporary network identifier that can be used to identify a resource of each preamble through which a PDCCH was transmitted).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hwang by requiring that the downlink control information indicating a segment of the random access response window corresponding to the random access radio network temporary identifier as taught by Hwang because latency is reduced by selecting a random access resource which is most suitable for the UE (Hwang, ¶18).
Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Deogun.
Regarding Claim 13, Hwang discloses a method for wireless communications at a user equipment (UE), comprising: 
receiving a random access configuration for the UE (¶168, Hwang discloses receiving, by a user equipment (UE) from a base station, physical random access channel (PRACH) resource configuration), the random access configuration indicating a subcarrier spacing for random access preambles of a random access procedure (¶168, Hwang discloses the PRACH resource configuration indicates a subcarrier spacing) and time-frequency resources comprising random access channel occasions for transmission of the random access preambles (¶168-172 & Fig. 12(a-d), Hwang discloses that the PRACH burst period comprises PRACH burst timings where the PRACH burst timing indicates a time in which a preamble is transmitted), wherein the time-frequency resources are based at least in part on the subcarrier spacing for the random access preambles (¶168-172 & Fig. 12(c), Hwang discloses that the PRACH burst period is based, or dependent upon, the subcarrier spacing of the PRACH burst timings).
However, Hwang does not explicitly disclose determining a random access radio network temporary identifier based at least in part on the time-frequency resources and a slot index for a slot in which the UE is to transmit a random access preamble and transmitting, in the slot, the random access preamble indicating the determined random access radio network temporary identifier.
Deogun teaches determining a random access radio network temporary identifier based at least in part on the time-frequency resources and a slot index for a slot in which the UE is to transmit a random access preamble (¶123 & ¶146-150, Deogun discloses determining a random access radio network temporary identifier (RA-RNTI) based upon system information number and/or a time duration number where the UE performs a PRACH transmission); and 
transmitting, in the slot, the random access preamble indicating the determined random access radio network temporary identifier (¶125 & Fig. 3 (302), Deogun discloses transmitting, by the UE to the BS, a random access preamble).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hwang by determining a random access radio network temporary identifier based at least in part on the time-frequency resources and a slot index for a slot in which the UE is to transmit a random access preamble and transmitting, in the slot, the random access preamble indicating the determined random access radio network temporary identifier as taught by Deogun because random access response reception is improved in situations where an extended RAR timer or window is involved (Deogun, ¶19).
Regarding Claim 25, Hwang discloses a method for wireless communications at a base station, comprising: 
configuring a random access configuration for the UE (¶168, Hwang discloses generating, by a base station, physical random access channel (PRACH) resource configuration for a user equipment (UE)), the random access configuration indicating a subcarrier spacing for random access preambles of a random access procedure (¶168, Hwang discloses the PRACH resource configuration indicates a subcarrier spacing) and time-frequency resources comprising random access channel occasions for transmission of the random access preambles (¶168-172 & Fig. 12(a-d), Hwang discloses that the PRACH burst period comprises PRACH burst timings where the PRACH burst timing indicates a time in which a preamble is transmitted), wherein the time-frequency resources are based at least in part on the subcarrier spacing for the random access preambles (¶168-172 & Fig. 12(c), Hwang discloses that the PRACH burst period is based, or dependent upon, the subcarrier spacing of the PRACH burst timings); 
broadcasting the random access configuration (¶168, Hwang discloses broadcasting, by the base station, system information comprising physical random access channel (PRACH) resource configuration).
However, Hwang does not explicitly disclose receiving a random access preamble, the random access preamble indicating a random access radio network temporary identifier that is based at least in part on the time-frequency resources and a slot index for a slot in which the random access preamble is received.
Deogun teaches receiving a random access preamble (¶125 & Fig. 3 (302), Deogun discloses receiving, by the base station from the UE, a random access preamble), the random access preamble indicating a random access radio network temporary identifier that is based at least in part on the time-frequency resources and a slot index for a slot in which the random access preamble is received (¶123 & ¶146-150, Deogun discloses determining a random access radio network temporary identifier (RA-RNTI) based upon system information number and/or a time duration number where the UE performs a PRACH transmission).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Hwang by receiving a random access preamble, the random access preamble indicating a random access radio network temporary identifier that is based at least in part on the time-frequency resources and a slot index for a slot in which the random access preamble is received as taught by Deogun because random access response reception is improved in situations where an extended RAR timer or window is involved (Deogun, ¶19).

Allowable Subject Matter
Claims 2-3, 4, 8, 10, 14-24, and 26-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5, 11-12, and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474